Citation Nr: 1545246	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-09 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for left knee disability, previously characterized as left knee chondromalacia; and, if so, whether service connection is warranted.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of service connection for left knee disability because new and material evidence to reopen the previously denied claim had not been received.  The Veteran disagreed with the decision, and in a statement of the case (SOC) issued in February 2012 the RO found that the claim remained denied.  The Veteran thereafter perfected his appeal with the submission of a timely substantive appeal.  

Regardless of the RO's determination, the question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

In August 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claim.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  She also explained the reasons the claim had been denied and suggested evidence that would substantiate the appeal.  The appellant provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The reopened claim of service connection for left knee disability, previously characterized as left knee chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a November 2007 rating decision, the RO declined to reopen a previously unappealed December 1971 rating decision that denied entitlement to service connection for left knee chondromalacia based on a finding that the evidence did not show that the left knee condition was incurred in, caused by or was aggravated by military service.  The Veteran did not appeal that determination.  

2.  Presuming its credibility, the evidence associated with the record since November 2007 relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for left knee disability, previously characterized as left knee chondromalacia.  






CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for left knee chondromalacia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for left knee disability, previously characterized as left knee chondromalacia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a December 1971 rating decision, the RO denied the Veteran's claim of service connection for left knee chondromalacia.  The basis of the denial was that such a disability was not incurred in or aggravated by service.  The Veteran was informed of that decision by letter in December 1971 but did not submit an appeal; the decision became final.

The Veteran attempted to reopen the claim for service connection for left knee chondromalacia in June 2007.  The RO issued a rating decision in November 2007 denying this claim.  The basis of the denial was that the evidence did not show that a left knee condition was incurred in, caused by or was aggravated by military service.  Therefore, the RO concluded, the claim was not reopened, and remained denied.  The Veteran was informed of that decision by letter in November 2007, but did not submit an appeal.

The November 2007 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Evidence of record at the time of the December 1971 rating decision included service treatment records.  These showed no left knee disability at entrance to service but demonstrated that the Veteran was seen in service in September and November 1969 for left knee pain.  When he presented with complaints of left knee pain in September 1969, the Veteran reported he initially injured his left knee three years earlier playing football.  The injury was not extensive and he had no problems for a long time with the left knee.  The current knee problems started about two weeks prior to this September 1969 treatment when he was playing basketball.  He was evaluated and left knee chondromalacia was diagnosed.  He was offered left patella shaving in October 1969 but it does not appear this was accomplished.  He was placed on a profile at that time for his left knee but the ratings were all noted to be 1's.  Although the narrative summary of the medical evaluation indicates that the condition existed prior to service, the final assessment of the condition was that it was incurred in the line of duty and did not exist prior to service.  The Veteran was discharged as a result of a physical evaluation board for other unrelated medical problems in November 1971.  

The relevant evidence of record at the time of the November 2007 final rating decision, included the aforementioned service treatment records, as well as VA treatment records dated June 2006 through September 2007 and treatment records from C.H., M.D., dated in April 2007.  These showed that the Veteran underwent left knee replacement in June 2005, after a trauma on the job.  They also showed that he had some residual limitation of function.

Since the November 2007 decision, additional evidence has been associated with the claim file, including: his claim filed in April 2009, records of private treatment dated from 2004 through 2006 related to the Veteran's July 2004 on-the-job left knee injury and left total knee replacement; VA treatment records dated from June 2007 to September 2012; a VA examination report dated in November 2011, and the August 2015 testimony provided by the Veteran before the undersigned.  Presuming the credibility of this evidence, the testimony is new and material because it suggests that (1) the Veteran's left knee was injured in service as a result of heavy lifting and strenuous work associated with his duties, combined with excessive use of the knee for prolonged walking in Greece, and (2) he had continuous left knee problems since this injury in service.  

The Veteran testified in detail that he hurt his knee as noted in the service treatment records but then worsened the injury through strenuous use and prolonged walking.  He noted that he had to work with heavy equipment and tried to protect his knee by using forklifts.  He reported that he handled ammunition, including bombs weighing 250 and 500 pounds.  He had to lift and carry these bombs.  While his knee was hurting, he was afraid he would hurt his knee further in surgery and so he declined the surgery.  

He also testified that following service he did in fact treat his knee.  He stated that his first wife, whom he married shortly after service, treated the knee for him at home until she died in 2000.  He reported that she would rub the knee and put cold ice on it.  He stated that he required frequent treatment over those years to be able to keep working.  While he admits that he was injured in a car accident and had knee replacement surgery in 2005, he did have problems with the left knee continuously since service, prior to the incident that precipitated the surgery.  

The Board notes that the Veteran's statement as to the hardships of his service as well as his statements that his wife treated him from home for many years constitutes evidence that was not previously of record and also raises a reasonable possibility of substantiating the claim of service connection for left knee disability.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

Although the evidence is sufficient to reopen the claim, the Board finds that additional development is required prior to final appellate disposition.  This development is discussed in the remand section below.


ORDER

New and material evidence to reopen the claim of service connection for left knee disability, previously characterized as left knee chondromalacia has been received; to this limited extent, the appeal is granted.


REMAND

The Veteran asserts that left knee disability began in service as a consequence of heavy lifting associated with his duties as a munitions maintenance specialist/explosives operator, combined with excessive walking while he was stationed in Greece, where there were no vehicles available to him.  He testified, and the record reflects, that he was offered surgery to have the knee shaved when he began to have knee problems in service.  He testified that he was afraid of the surgery because he was young, so he declined.  He compensated for his knee impairment as best he could and used a fork lift for heavy lifting when possible.  

The Veteran also testified that following service, he and his first wife, who is now deceased, treated his knee at home until she died in 2000.  He stated he took over the counter pills for pain.  Additionally, his first wife would rub the knee down and apply a cool ice substance which worked well on the left knee and allowed him to continue his work.  Parenthetically, the record reflects that the Veteran married in 1975.

While this testimony is duly noted, the record also contains a November 2011 VA examination report reflecting the examiner's opinion that the present left knee disability is not likely due to service.  The examiner opined that the left knee condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran was seen for and diagnosed with chondromalacia left knee in October 1969 in service and had therapy, was placed back on full duty without restrictions and served until November 1971 without further complaints related to the knee.  The examiner also noted the first complaint or treatment for the knee post service was in July 2004 after a workers compensation injury.  He noted that there was no evidence of a chronic on going condition associated with the Veteran's military service and observed that the first complaint was 35 years after the in-service complaints.  

Considering the Veteran's credible testimony as to his strenuous duties in service as well as his excessive walking in Greece, combined with his statements regarding his personal and his deceased wife's treatment of the knee on an ongoing and continuous basis as described, the Board finds that the November 2011 examination was not based on a wholly accurate factual premise.  Specifically, the testimony constitutes some evidence of ongoing symptoms since the initial injury in 1969, as well as treatment, albeit at home and not documented otherwise, of the left knee for a period of time following service.  Under the circumstances, the Board finds that an additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Since the claims file is being returned, it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Also, private treatment records identified by the Veteran in his hearing testimony, not yet associated with the claim, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record, all VA medical records pertaining to the Veteran's left knee not currently of record, including, but not limited to the Houston VA medical center dated since February 2012. 

2.  With appropriate authorization from the Veteran, obtain and associate with the claim all outstanding private records identified by the Veteran as pertinent to his claim (e.g., Dr. Valdez and Dr. Hicks, as noted in his Board hearing testimony).  All attempts to obtain any such identified records should be documented in the record.  

3.  Schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of all current left knee disabilities.  The entire record must be reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the entire record, the examiner should provide an opinion as to whether any current left knee disorder, at least as likely as not (a probability of 50 percent or greater) began in or is related to an injury or disease incurred during active service.  

In this regard, the examiner's attention is directed to the Veteran's assertions that he performed strenuous lifting in service, self-treated and was treated at home by his now deceased first wife for left knee pain as described in his testimony and outlined above.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disability.

4.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, readjudicate the claim of service connection for left knee disability.  If the benefit sought on appeal remains denied, provide the appellant with an SSOC.  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


